           Case 1:17-cv-09706-VSB Document 121 Filed 03/01/21 Page 1 of 1




 UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------- X
                                                           :                         3/1/2021
EMA FINANCIAL, LLC,                                        :
                                                           :
                                        Plaintiff,         :
                                                           :        17-cv-9706 (VSB)
                      -against-                            :
                                                           :      AMENDED ORDER
JOEY NEW YORK INC., et al.,                                :
                                                           :
                                        Defendants. :
                                                           :
---------------------------------------------------------- X

 VERNON S. BRODERICK, United States District Judge:

          There is currently a status conference scheduled in the above-captioned litigation for

 March 25, 2021. (Doc. 107.) Accordingly, it is hereby:

          ORDERED that this March 25, 2021 status conference is adjourned until March 31, 2021

 at noon. This scheduling change will allow me to consolidate this conference with the order to

 show cause hearing as to Defendant Richard Chancis and the corporate defendants, which will

 also be held at March 31, 2021 at noon. The dial-in number is 888-363-4749 and the conference

 code is 2682448. Defendants Joey Chancis and Richard Roer should be prepared to explain

 how, if at all, their proposed amended counterclaim would differ from the claim for fraudulent

 inducement that I have already dismissed.

          IT IS FURTHER ORDERED that Plaintiff is directed to serve a copy of this Order on

 Defendant Richard Chancis and all corporate defendants at their last known addresses, and then

 file proof of service on the docket.

 SO ORDERED.

Dated: March 1, 2021
       New York, New York
